

116 HRES 451 IH: Expressing support for the designation of the week of June 16 through June 23, 2019, as National GI Bill Commemoration Week and Celebrating the 75th Anniversary of the Servicemen’s Readjustment Act of 1944.
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 451IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. David P. Roe of Tennessee (for himself, Mr. Takano, Mr. Bilirakis, Mrs. Radewagen, Mr. Banks, and Mr. Bost) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for the designation of the week of June 16 through June 23, 2019, as National GI
			 Bill Commemoration Week and Celebrating the 75th Anniversary of the
			 Servicemen’s Readjustment Act of 1944.
	
 Whereas, on July 28, 1943, in seeking a solution to integrate returning members of the Armed Forces into civilian life, President Franklin D. Roosevelt called for a comprehensive set of veterans benefits during a fireside chat saying, While concentrating on military victory, we are not neglecting the planning of things to come … among many other things we are, today, laying plans for the return to civilian life of our gallant men and women in the Armed Services.;
 Whereas, on June 22, 1944, in demonstration of the full support of the United States for the transition of members of the Armed Forces to civilian life, President Franklin D. Roosevelt signed into law the Servicemen’s Readjustment Act of 1944 (58 Stat. 284), more commonly known as the G.I. Bill of Rights;
 Whereas such Act was the culmination of the tireless work and advocacy of Veteran Service Organizations and Members of Congress;
 Whereas such Act made immediate financial support, transformative educational benefits, and home loan guarantees available to the 16,000,000 veterans who served in the Armed Forces during World War II;
 Whereas such Act helped 7,800,000 veterans enroll in post-secondary education or training and democratize higher education in America and caused total post-secondary education enrollment to grow exponentially from 1,676,856 in 1945, with veterans accounting for 5.2 percent of the total, to 2,338,226 in 1947, with veterans accounting for 49.2 percent of that total;
 Whereas such Act contributed 450,000 engineers, 240,000 accountants, 238,000 teachers, 91,000 scientists, 67,000 doctors, 122,000 dentists, 17,000 writers and editors, and thousands of other professionals to the workforce of the United States and expanded the middle class more than at any other point in American history;
 Whereas such Act expressed the duty, responsibility, and desire of a grateful United States to see to it that those who served on active duty in the Armed Forces are afforded every opportunity to become disciplined forces for prosperity and progress in the United States through economic opportunity and investment;
 Whereas Congress enacted subsequent Acts to provide educational assistance to new generations of veterans, including the Veterans’ Readjustment Benefits Act of 1966 (Public Law 89–358), the Post-Vietnam Era Veterans’ Educational Assistance Act of 1977 (Public Law 94–502), the Veterans’ Educational Assistance Act of 1984 (Public Law 98–525), the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252), and the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–247);
 Whereas since the signing of such Act, the U.S. Department of Veterans Affairs has paid about $400 billion in educational benefits to 25 million veterans and their loved ones who continue to excel academically in post-secondary education;
 Whereas such Act created the U.S. Department of Veterans Affairs Home Loan Guarantee program, which, since 1944, has provided a pathway for 24 million veterans to purchase a home guaranteed by the Department, the majority of which are purchased with no down payment;
 Whereas such Act improved health care opportunities for veterans by transferring medical facilities from the U.S. Army and U.S. Navy and providing funding for U.S. Department of Veterans Affairs hospitals;
 Whereas this combination of opportunities changed the social and economic fabric of the United States for the better, with a 1988 report from the Subcommittee on Education and Health of the Joint Economic Committee of Congress concluding that for every $1 the United States invested in such Act, $6.90 was returned in growth to the economy of the United States;
 Whereas 1,262 Members of Congress served in the U.S. military on or after June 22, 1944, and, therefore, many Members of Congress directly benefitted from the passage of this Act;
 Whereas June 22, 2019, is the 75th Anniversary of the Act being signed into law by President Franklin D. Roosevelt; and
 Whereas the week of June 16 through June 23, 2019, is an appropriate week to designate as National GI Bill Commemoration Week: Now, therefore, be it  That the House of Representatives—
 (1)honors the achievements of the Servicemen’s Readjustment Act of 1944 (58 Stat. 284) in democratizing higher education, increasing home ownership, establishing greater citizenship through economic empowerment, and empowering a generation that would serve for decades to guide the transformation of the United States into a global force for good;
 (2)considers those veterans benefitting from the GI Bill on this Anniversary to be equal to the challenge of creating a lasting American prosperity as their forebears, and have the opportunity to become the heirs to the Greatest Generation;
 (3)affirms the responsibility of Congress to be faithful stewards of educational assistance provided under laws administered by the Secretary of Veterans Affairs to ensure that such assistance endures as an honorable investment of public dollars; and
 (4)encourages all Americans to celebrate the 75th Anniversary of the signing of the Servicemen’s Readjustment Act of 1944 (58 Stat. 284) by President Franklin D. Roosevelt.
			